DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.
Applicants previously canceled claims 3-4, 6-8, 10-11, 13-33, and 35-42, and now cancel claims 34, 46, and 54-56.  Applicants amend claims 1, 9, 12, 43-44, 48, and 50-53, and add new claims 57-60.  Claims 1-2, 5, 9, 12, 43-45, 47-53, and 57-60 are pending in this application and are under examination.
 Any objection or rejection of record in the previous Office Action, mailed September 16, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because of the following informalities: 
Each pane of the Figures must be described.  Specifically, both Figures 10A and 10B must be described in the specification.
Appropriate correction is required.

Claim Objections
Claims 1, 12, 44, 49, 58, and 60 are objected to because of the following informalities:  
At claim 1, lines 22, 23, 25, and 29, “E. coli” should be italicized.
At claim 12, line 14, “.beta.” should be replaced with either “beta” or “β.”
At claim 12, line 30, the quotation marks around “expanded genetic code” should be deleted.
At claim 12, lines 50, “or” should be inserted before “a lambda phage.”
At claim 12, line 51, “E. coli” should be italicized.
At claim 12, line 52, “Dsb (disulfide bond)” should be changed to “disulfide bond (Dsb).”
At claim 12, line 59, “or” should be inserted before “a metal.”
	At claim 12, line 73, “or” should be inserted before “a sigma factor.”
At claim 12, line 74, the comma after “or” should be deleted.
At claim 12, line 75, the close parenthesis should be deleted.
At claim 12, line 84, “or” should be inserted before “a biosynthetic gene cluster.”
At claim 12, line 130, the open parenthesis should be deleted.
At claim 12, line 145, “nM (nanomolar)” should be changed to “nanomolar (nM).”
At claim 44, line 2, “comprises or” should be deleted.
At claim 44, line 8, “extract” should be changed to “extracts.”
At claim 44, line 12, “extract” should be changed to “extracts.”
At claim 44, line 20, “extracts cytoplasmic” should be changed to “cytoplasmic extracts.”
At claim 44, line 27, “derived” should be changed to “obtained.”
At claim 44, line 34, “or” should be inserted before “Avena spp.”
At claim 44, line 39, “or” should be inserted before “a Triticum.”
At claim 44, line 42, “or” should be inserted before “a cultured-human-derived cell.”
At claim 47, line 3, “derived” should be changed to “obtained.”
At claim 48, lines 3 and 9, “derived” should be changed to “obtained.”
At claim 48, line 7, the quotation marks around “strain engineered” should be deleted.
At claim 49, line 3, “derived” should be changed to “obtained.”
At claim 49, line 13, “transferases” should be changed to “transferase.”
At claim 50, line 3, “derived” should be changed to “obtained.”
At claim 51, line 3, “derived” should be changed to “obtained.”
At claim 52, line 3, “derived” should be changed to “obtained.”
At claim 57, line 2, “derived”  should be changed to “obtained.”
At claim 58, line 2, “derived”  should be changed to “obtained.”
At claim 58, lines 3 and 4, “in vitro” should be italicized.
At claim 60, line 3, “derived”  should be changed to “obtained.”
At claim 60, lines 30 and 37, “Streptomyces” should be italicized.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5, 9, 12, 43-44, 47-53, and 57-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one of" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that “the” be deleted.
Claim 1 recites the limitation "the E. coli cell modifications" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that “a modified E. coli” at lines 15-17 be changed to “an E. coli cell comprising modifications.”
Claims 2, 5, 9, 12, 43-45, 47-53, and 57-60 depend from claim 1, and are therefore included in these rejections.
Claim 5 recites the limitation "the liquid volume" in line 2  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites a product of manufacture that comprises at least two extracts.  However, claim 5, at lines 2-3, recites that at least about50% of the liquid volume of the two extracts is from one of the extracts.  This includes an amount of 100% of the volume being from one extracts, which would exclude the second and required extract.
Claim 45 depends from claim 5, and is therefore included in these rejections.
Claim 12 recites the limitation "the extract" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this refers to one of the cytoplasmic extracts or to the nuclear extract of claim 1, or to some other extract.
At claim 12, lines 21-22, it is not clear if the information in the parentheses is intended to be a claim limitation or not.
At claim 12, lines 39-40, it is not clear if the information in the parentheses is intended to be a claim limitation or not.
At claim 12, lines 52-53, it is not clear if the information in the parentheses is intended to be a claim limitation or not.
At claim 12, lines 55-56, it is not clear if the information in the parentheses is intended to be a claim limitation or not.
At claim 12, lines 63-64, it is not clear if the information in the parentheses is intended to be a claim limitation or not.
At claim 12, lines 66-68, it is not clear if the information in the parentheses is intended to be a claim limitation or not.
At claim 12, lines 68-69, it is not clear if the information in the parentheses is intended to be a claim limitation or not.
At claim 12, lines 69-70, it is not clear if the information in the parentheses is intended to be a claim limitation or not.
At claim 12, lines 82, 113, 115, 117, 122, and 155, it is not clear what is meant by the phrase “substantially isolated.”  There is no level of any contaminants specified as permitted nor any definition of the term “substantially isolated” in the specification.  Is there any level of contaminants that is acceptable?
At claim 12, line 86, it is not clear what is meant by the phrase “substantially all enzymes.”  Are there any enzymes not required for natural product synthesis?  There is no listing of all required enzymes, nor is there a definition of “substantially all enzymes” in the specification.
At claim 12, lines 125-127, it is not clear if the information in the parentheses is intended to be a claim limitation or not.
At claim 12, lines 135-136, it is not clear if the information in the parentheses is intended to be a claim limitation or not.
At claim 12, line 137, it is not clear if the information in the parentheses is intended to be a claim limitation or not.
At claim 12, lines 140-141, it is not clear if the information in the parentheses is intended to be a claim limitation or not.
At claim 12, line 157, it is not clear if the information in the parentheses is intended to be a claim limitation or not.
At claim 12, lines 160-161, it is not clear if the information in the parentheses is intended to be a claim limitation or not.
Claim 12 contains the trademark/trade name ANTISMASH™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a software product for sequence analysis and, accordingly, the identification/description is indefinite.
At claim 12, line 188, it is not clear if the information in the parentheses is intended to be a claim limitation or not.
	At claim 44, it is not clear if the extracts are derived from all of (1), (2), (3),(4), (5), (6), and (7), or if the extracts are derived from a subset of (1), (2), (3),(4), (5), (6), and (7).  If all must be present, “and” should be inserted after “cell;” at line 42, or if a only a subset is required, “or” should be inserted after “cell;” at line 42.
Claim 1 recites a product of manufacture that comprises at least two extracts.  However, claim 45, at lines 2-3, recites that at least about 51% and up to at least 99.5% of the liquid volume of the two extracts is from one of the extracts.  This includes an amount of 100% of the volume being from one extracts, which would exclude the second and required extract.
At claim 47, lines 3-8, it is not clear if the extract is obtained from a single Streptomyces species selected from the group consisting of the listed species, or if all of the extract is obtained from all of the listed species.  It is suggested that, at line 3, “selected from the group consisting of” be inserted after “specie” and the “or” at line 8 be changed to “and.”  Alternatively, “a Streptomyces species” can be deleted.
At claim 49, line 4, it is not clear what is meant by the phrase “substantially free of cell wall. . . or sub-cellular compartments.”  There is no level of any cellular parts specified as permitted nor any definition of the term “substantially free of cell wall. . . or sub-cellular compartments” in the specification.  Is there any level of cellular components that is acceptable?
At claim 49, lines 7-8, it is not clear if the information in the parentheses is intended to be a claim limitation or not.
At claim 49, lines 11-12, it is not clear if the information in the parentheses is intended to be a claim limitation or not.
At claim 53, line 4, it is not clear what is meant by the phrase “substantially all enzymes.”  Are there any enzymes not required for natural product synthesis?  There is no listing of all required enzymes, nor is there a definition of “substantially all enzymes” in the specification.
Regarding claim 60, line 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 60, line 31, the phrase "for example” (or “e.g.”) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
At claim 60, line 47, it is not clear what is meant “NADPH+NAD+<=>NADH+NADP+”, which appears to be an equation.  However, the meaning of the apparent equation is unclear.

Response to Amendments and Arguments
	Regarding the objections to the claims and rejections under 35 U.S.C. §§ 112(b)/second paragraph and 112(d)/fourth paragraph, these rejections are withdrawn in light of Applicants’ amendments and/or arguments.  However, new claim objections and rejections under 35 U.S.C. 112(b)/second paragraph are set forth above.

	Regarding the rejection under 35 U.S.C. § 102(a)(1), this rejection is withdrawn in light of Applicants’ amendments and/or arguments.
	It is noted that Applicants amend claim 1 to recite that the mixture comprises a cytoplasmic E. coli extract, where the E. coli is a modified E. coli.  The E. coli modifications include each of overexpression of an RNA polymerase, overexpression of an E. coli sigma factor, a mutated LacI promoter, expression of rare tRNAs, and expression of gamS.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636